Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 5, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  157967                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra
            Plaintiff-Appellee,                                                                       Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  v                                                                SC: 157967                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 337320
                                                                   Monroe CC: 16-243033-FH
  LEONARD RENEE GREGORY,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 15, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 5, 2019
           d0225
                                                                              Clerk